By the Court,
Sanderson, C. J.
The Court below erred in excluding the testimony offered by the defendant for the purpose of proving his character for peace and quiet to be good. To that extent his character was involved in the issue of not guilty, and it was competent for him, if he could, to prove it to be good. (3 Gfreenleaf on Evidence, Sec. 25, et sequens.)
The cases of The People v. Josephs, 7 Cal. 129, and The People v. Lombard, 17 Cal. 316, so far as they may seem to hold' a contrary doctrine, are not law. It is not for the Court to determine whether the case is doubtful or not, and if doubtful exclude evidence as to character. That question, like all other questions arising upon the evidence, is for the jury. It is the duty of the Court to admit all evidence which is rel-' evant to the issue, and leave the jury to determine its weight. After the evidence is all in the Court may, as a matter of law, instruct the" jury that evidence as to previous good character is not entitled to any weight except in doubtful cases.
Judgment reversed and new trial ordered.
Mr. Justice Rhodes expressed no opinion.